Exhibit 10.3

 

Tektronix, Inc.

P.O. Box 500

14200 S.W. Karl Braun Drive

Beaverton, OR  97077-0001

 

October 14, 2007

 

 

[Name]

[Title]

Tektronix, Inc.

 

Re:          Change in Control Agreement

 

Dear [                              ]:

 

Tektronix, Inc., an Oregon corporation (the “Company”), considers the
establishment and maintenance of a sound and vital management to be essential to
protecting and enhancing the best interests of the Company and its shareholders.
In this connection, the Company recognizes that, as is the case with many
publicly held corporations, the possibility of a change in control may exist and
that such possibility, and the uncertainty and questions which it may raise
among management, may result in the departure or distraction of management
personnel to the detriment of the Company and its shareholders. Accordingly, the
Board of Directors of the Company (the “Board”) has determined that appropriate
steps should be taken to reinforce and encourage the continued attention and
dedication of members of the Company’s management to their assigned duties
without distraction in circumstances arising from the possibility of a change in
control of the Company.

 

In order to induce you to remain in the employ of the Company, this letter
agreement, which has been approved by the Board, sets forth the severance
benefits which the Company agrees will be provided to you in the event your
employment with the Company is terminated subsequent to a “change in control” of
the Company under the circumstances described below.

 

1.             Agreement to Provide Services; Right to Terminate.

 

(i)            Except as otherwise provided in paragraph (ii) below, the Company
or you may terminate your employment at any time, subject to the Company’s
providing the benefits specified in this Agreement in accordance with the terms
of this Agreement.

 

(ii)           In the event of a Potential Change in Control (as defined below),
you agree that you will not leave the employ of the Company (other than as a
result of Disability or upon Retirement, as such terms are defined in Section 4)
and will continue to render services as an officer until such Potential Change
in Control has been abandoned or terminated or a Change in Control, as defined
in Section 3, has occurred. For purposes of this Agreement, a Potential Change
in Control of the Company shall mean the occurrence of any of the following: (a)
the Company

 

--------------------------------------------------------------------------------


 

enters into an agreement, the approval of which by the shareholders would result
in the occurrence of a Change in Control of the Company; (b) any Person
(including the Company) publicly announces an intention to take or to consider
taking actions which if consummated would constitute a Change in Control of the
Company; or (c) the Board adopts a resolution to the effect that, for purposes
of this Agreement, a Potential Change in Control of the Company has occurred.

 

2.             Term of Agreement.  This Agreement shall continue in effect until
December 31, 2008; except that:

 

(i)            commencing on January 1, 2009 and each January 1 after that, the
term of this Agreement shall automatically be extended for one additional year
unless at least 90 days prior to such January 1 date, the Company or you shall
have given notice that this Agreement shall not be extended;

 

(ii)           this Agreement shall continue in effect for a period of eighteen
(18) months beyond the term otherwise provided if a Change in Control shall have
occurred during such term;

 

(iii)          this Agreement shall terminate if you or the Company terminate
your employment prior to and not in anticipation of a Change in Control of the
Company; and

 

(iv)          the Company may terminate this Agreement during your employment
if, prior to and not in anticipation of a Change in Control of the Company, you
cease to hold your current position with the Company, except by reason of a
promotion.

 

Notwithstanding the foregoing, following the occurrence of the first Change of
Control during the term of this Agreement and immediately after the Company and
you have discharged all of your respective obligations hereunder, this Agreement
shall terminate. For the avoidance of doubt, after the first Change of Control
occurs under this Agreement, no further Change of Control shall occur under this
Agreement

 

3.             Change in Control.  For purposes of this Agreement, a “Change in
Control” shall mean the first occurrence of any of the following:  (a) any
consolidation, merger, plan of share exchange, or other reorganization involving
the Company (a “Merger”) as a result of which the holders of outstanding
securities of the Company ordinarily having the right to vote for the election
of directors (“Voting Securities”) immediately prior to the Merger do not
continue to hold at least 50% of the combined voting power of the outstanding
Voting Securities of the surviving or continuing corporation immediately after
the Merger, disregarding any Voting Securities issued or retained by such
holders in respect of securities of any other party to the Merger; (b) any sale,
lease, exchange or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, the assets of the Company; (c) the
adoption of any plan or proposal for the liquidation or dissolution of the
Company; (d) individuals who constitute the Board on the date of this Agreement
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board, provided that any person becoming a director after the date of
this Agreement whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
comprising the Incumbent Board (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director, without objection to such nomination) shall be, for purposes of this
clause (d), considered as though such person were a member of the Incumbent
Board; (e)

 

2

--------------------------------------------------------------------------------


 

any Person (as defined below) shall have become the beneficial owner (within the
meaning of Rule 13d-3 under the Securities Exchange Act of 1934 (the “Exchange
Act”)), directly or indirectly other than by purchase from the Company, of
securities of the Company ordinarily having the right to vote for the election
of directors (“Voting Securities”) representing 50% or more of the combined
voting power of the then outstanding Voting Securities. Notwithstanding anything
in the foregoing to the contrary, unless otherwise determined by the Board, no
Change in Control shall be deemed to have occurred for purposes of this
Agreement if (a) you acquire (other than on the same basis as all other holders
of the Company shares) an equity interest in an entity that acquires the Company
in a Change in Control otherwise described under clause (a) or (b) of the prior
sentence, or (b) you are part of a group that constitutes a Person which becomes
a beneficial owner of Voting Securities in a transaction that otherwise would
have resulted in a Change in Control under clause (e) of the prior sentence. For
purposes of this Agreement, the term “Person” shall mean and include any
individual, corporation, partnership, group, association or other “person,” as
such term is used in Section 14(d) of the Exchange Act, other than the Company
or any employee benefit plan(s) sponsored by the Company.

 

4.             Termination Following Change in Control.  If a Change in Control
shall have occurred, you shall be entitled to the benefits provided in paragraph
(iii) of Section 5 upon the termination of your employment within eighteen (18)
months after such event, unless such termination is (a) because of your death or
Retirement, (b) by the Company for Cause or Disability or (c) by you other than
for Good Reason.

 

(i)            Disability.  Termination by the Company of your employment based
on “Disability” shall mean termination because of your absence from your duties
with the Company on a full-time basis for one hundred eighty (180) consecutive
days as a result of your incapacity due to physical or mental illness, unless
within thirty (30) days after Notice of Termination (as defined in Section 4) is
given to you following such absence you shall have returned to the full-time
performance of your duties.

 

(ii)           Retirement.  Termination by you or by the Company of your
employment based on “Retirement” shall mean termination on or after your normal
retirement date as set forth in the Company’s Cash Balance Plan (or any
successor or substitute plan or plans of the Company put into effect prior to a
Change in Control).

 

(iii)          Cause.  Termination by the Company of your employment for “Cause”
shall mean termination upon (a) the willful failure by you to perform
substantially your reasonably assigned duties with the Company (other than any
such failure resulting from your incapacity due to physical or mental illness)
after a demand for substantial performance is delivered to you by or on behalf
of the Board, the Chairman of the Board or the Chief Executive Officer of the
Company which specifically identifies the manner in which the Board or such
executive believes that you have not substantially performed your duties, or
(b) the engaging by you in illegal conduct, gross negligence or willful
misconduct which is materially injurious to the Company, or (c) your conviction
of, or plea of guilty or nolo contendere to, a felony, or (d) your engaging in
acts or omissions constituting dishonesty in the capacity of your employment
with the Company or your intentional breach of fiduciary obligation.

 

(iv)          Good Reason.  Termination by you of your employment for “Good
Reason” shall mean termination based on:

 

3

--------------------------------------------------------------------------------


 

(A)          a material adverse reduction in your position(s) or
responsibilities as an officer of the Company except in connection with the
termination of your employment for Cause, Disability or Retirement or as a
result of your death or by you other than for Good Reason, provided, however,
that any such reduction that solely results from the Company ceasing to be a
publicly traded company or from the Company becoming a subsidiary of another
company shall not constitute Good Reason;

 

(B)           a reduction by the Company in your base salary or target annual
bonus of more than 5 percent from your base salary or target annual bonus as in
effect immediately prior to the Change in Control;

 

(C)           a material reduction in your aggregate health and welfare benefits
from those in effect immediately prior to  the Change in Control;

 

(D)          the failure by the Company to provide and credit you with the
number of paid vacation days to which you are then entitled in accordance with
the Company’s normal vacation policy as in effect immediately prior to the
Change in Control;

 

(E)           the Company’s requiring you to be based anywhere more than 50
miles from where your primary office is located immediately prior to the Change
in Control; or

 

(F)           the failure by the Company to obtain from any Successor any assent
to this Agreement required by Section 6 hereof.

 

Termination shall not be for Good Reason unless you have notified the Board in
writing within 90 days of the initial occurrence of the event or condition that
constitutes Good Reason and no remedy is effected within 30 days and you
terminate employment, if at all, within 90 days following the end of such 30 day
period.

 

(v)           Notice of Termination.  Any purported termination by the Company
or by you following a Change in Control shall be communicated by written Notice
of Termination to the other party hereto. For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the provision so indicated.

 

(vi)          Date of Termination.  “Date of Termination” following a Change in
Control shall mean (a) if your employment is to be terminated for Disability,
thirty (30) days after Notice of Termination is given (provided that you shall
not have returned to the performance of your duties on a full-time basis during
such thirty (30) day period), (b) if your employment is to be terminated by the
Company for Cause, the date on which a Notice of Termination is given, and (c)
if your employment is to be terminated by you or by the Company for any other
reason, the date specified in the Notice of Termination, which shall be a date
no earlier than thirty (30) days after the date on which a Notice of Termination
is given, unless an

 

4

--------------------------------------------------------------------------------


 

earlier date has been agreed to by the party receiving the Notice of Termination
either in advance of, or after, receiving such Notice of Termination.

 

5.             Compensation Upon Termination or During Disability Following
Change in Control.

 

(i)            Disability.  During any period following a Change in Control that
you fail to perform your duties as a result of incapacity due to physical or
mental illness that causes you to be unable to perform the duties of your
position or any substantially similar position, you shall continue to receive
your full base salary at the rate then in effect and any benefits or awards
under any Plans shall continue to accrue during such period, to the extent not
inconsistent with such Plans, until your employment is terminated pursuant to
and in accordance with Sections 4(i) and 4(vi). Thereafter, your benefits shall
be determined in accordance with the Plans then in effect.

 

(ii)           Termination for Cause.  If your employment shall be terminated
for Cause following a Change in Control, the Company shall pay you your full
base salary through the Date of Termination at the rate in effect just prior to
the time a Notice of Termination is given plus any benefits or awards (including
both the cash and stock components) which pursuant to the terms of any Plans
have been earned or become payable, but which have not yet been paid to you.
Thereupon the Company shall have no further obligations to you under this
Agreement.

 

(iii)          Other Termination.  If, within eighteen (18) months after a
Change in Control shall have occurred your employment by the Company shall be
terminated (a) by the Company other than for Cause, Disability or Retirement or
(b) by you for Good Reason based on an event occurring concurrent with or
subsequent to a Change in Control, then, by no later than the tenth day
following your execution and non-revocation of the release of claims in the form
attached hereto as Exhibit A within 30 days of the Date of Termination (except
as otherwise provided), you shall be entitled, without regard to any contrary
provisions of any Plan, to a severance benefit (the “Severance Benefit”). The
Severance Benefit shall consist of the Specified Benefits unless you would
receive a greater after-tax benefit from the Capped Benefit, in which case the
Severance Benefit shall be the Capped Benefit. The Capped Benefit is the
Specified Benefits, reduced by the amount necessary to prevent any portion of
the Specified Benefits from being “parachute payments” as defined in section
280G(b)(2) of the Internal Revenue Code of 1986, as amended (“IRC”), or any
successor provision. For purposes of determining whether you would receive a
greater after-tax benefit from the Capped Benefit than from the Specified
Benefits, there shall be taken into account all payments and benefits you will
receive upon a Change in Control, including accelerated vesting of options,
restricted stock and other awards under the Company’s stock option and stock
incentive plans (collectively, excluding the Severance Benefit, the “Change of
Control Payments”). To determine whether your after-tax benefit from the Capped
Benefit would be greater than your after-tax benefit from the Specified
Benefits, there shall be subtracted from the sum of the before-tax Severance
Benefit and the Change of Control Payments (including the monetary value of any
non-cash benefits) any excise tax that would be imposed under IRC § 4999 and all
federal, state and local taxes required to be paid by you in respect of the
receipt of such payments, assuming that such

 

5

--------------------------------------------------------------------------------


 

payments would be taxed at the highest marginal rate applicable to individuals
in the year in which the Severance Benefit is to be paid or such lower rate as
you advise the Company in writing is applicable to you, and there shall be
subtracted from the before-tax Capped Benefit all federal, state and local taxes
required to be paid by you in respect of the receipt of such payments, assuming
that such payments would be taxed at the highest marginal rate applicable to
individuals in the year in which the Severance Benefit is to be paid or such
lower rate as you advise the Company in writing is applicable to you. The
Specified Benefits are as follows:

 

(A)          The Company shall pay your full base salary through the Date of
Termination at the rate in effect just prior to the time a Notice of Termination
is given.

 

(B)           As severance pay and in lieu of any further salary for periods
subsequent to the Date of Termination, the Company shall pay to you in a single
payment an amount in cash equal: (i) two times your annual base pay at the rate
in effect immediately prior to the time a Notice of Termination is given to you
and (ii) two times your targeted bonus under the Annual Performance Incentive
Plan (APIP) for the fiscal year in which you are given a Notice of Termination.

 

(C)           For a 24-month period after the Date of Termination, the Company
shall arrange to provide you and your dependents with medical and dental
insurance benefits substantially similar to those you and your dependents were
receiving immediately prior to the Change in Control and with the same employee
contribution rate towards the premium applicable at the Date of Termination or
at the date of the Change in Control, if greater. Notwithstanding the foregoing,
the Company shall not provide any benefit otherwise receivable by you pursuant
to this paragraph (C) to the extent that a similar benefit is actually received
by you from a subsequent employer during such 24-month period, and any such
benefit actually received by you shall be reported to the Company. The benefits
provided pursuant to this Section 5(iii)(C) that are not non-taxable medical
benefits, “disability pay” or “death benefit” plans within the meaning of
Treasury Regulation Section 1.409A-1(a)(5) shall be treated as follows:  (x) the
amount of such benefits provided during one taxable year shall not affect the
amount of such benefits provided in any other taxable year, except that to the
extent such benefits consist of the reimbursement of expenses referred to in
Section 105(b) of the IRC, a limitation may be imposed on the amount of such
reimbursements over some or all of the Benefit Continuation Period, as described
in Treasury Regulation Section 1.409A-3(i)(iv)(B), (y) to the extent that any
such benefits consist of reimbursement of eligible expenses, such reimbursement
must be made on or before the last day of the calendar year following the
calendar year in which the expense was incurred and (z) no such benefit may be
liquidated or exchanged for another benefit.

 

(D)          Notwithstanding any vesting limitation described in the Agreement
and Plan of Merger (the “Merger Agreement”), dated as of October 14, 2007,

 

6

--------------------------------------------------------------------------------


 

by and among Danaher Corporation, a Delaware corporation (“Parent”), the
corporation defined in the Merger Agreement as Purchaser, which is an indirect
wholly owned subsidiary of Parent, and the Company, relating to your Rollover
Company Stock Options, your Rollover Company RSUs and your Rollover Company
Restricted Shares (each as defined in the Merger Agreement), you shall vest as
of the Date of Termination in:

 

(i) your Rollover Company Stock Options with a pre-tax aggregate spread (as of
the Date of Termination) equal to the excess, if any, of

 

(x) the Spread (as defined in the Merger Agreement) of all your Rollover Company
Stock Options at the Effective Time (as defined in the Merger Agreement) over

 

(y) the aggregate spread (as of the earlier of the date of exercise, if any, or
the Date of Termination) of each of your Rollover Company Stock Options that has
vested since the Effective Time, if any;

 

(ii) your Rollover Company RSUs with an aggregate pre-tax value equal to the
excess, if any, of

 

(x) five-sixths (5/6) of the total value of your Rollover Company RSUs at the
Effective Time (determined by multiplying the Merger Price (as defined in the
Merger Agreement) times the number of shares of Parent Common Stock (as defined
in the Merger Agreement) issuable with respect to each such Rollover Company
RSU) over

 

(y) the aggregate pre-tax value (as of the date of vesting) of your Rollover
Company RSUs that have vested since the Effective Time, if any; and

 

(iii) your Rollover Company Restricted Shares with an aggregate pre-tax value
equal to the excess, if any, of

 

(x) five-sixth (5/6) of the total value of your Rollover Company Restricted
Shares at the Effective Time (determined by multiplying the Merger Price times
the number of shares of Parent Common Stock issuable with respect to each such
Rollover Company Restricted Share) over

 

(y) the aggregate pre-tax value (as of the date of vesting) of your Rollover
Company Restricted Shares that have vested since the Effective Time, if any.

 

Any of your unvested Rollover Company Stock Options, Rollover Company RSUs and
Rollover Company Restricted Shares that do not vest pursuant to clauses
5(iii)(D)(i), 5(iii)(D)(ii) and 5(iii)(D)(iii) above shall be forfeited as of
the Date of Termination. For purposes of this Section 5(iii)(D) (other than
clause (i)(x)), the “spread” of each Rollover Company Stock Option shall equal
the excess, if any, of the value of the Parent Common Stock underlying the
option as of the earlier of the date of exercise, if any, or the Date of
Termination over the exercise price of the

 

7

--------------------------------------------------------------------------------


 

option. In determining which of your Rollover Company Stock Options vest
pursuant to this Section 5(iii)(D), your Rollover Company Stock Options that
otherwise would have a shorter remaining vesting period shall vest before those
with a longer remaining vesting period.

 

(E)           The Company shall pay you for any vacation time earned but not
taken at the Date of Termination, at an hourly rate equal to your annual base
salary as in effect immediately prior to the time a Notice of Termination is
given divided by 2080.

 

(F)           Except as specifically provided above, the amount of any payment
provided for in this Section 5 shall not be reduced, offset or subject to
recovery by the Company by reason of any compensation earned by you as the
result of employment by another employer after the Date of Termination, or
otherwise. Your entitlements under subparagraph (5)(iii) are (1) in lieu of any
rights, benefits or entitlements you may have for other severance or separation
pay or benefits (including under any severance agreement that you may be party
to with the Company or an affiliate thereof) or under the Company’s severance
pay plan and (2) except as provided in clause (1) above, in addition to, and not
in lieu of, any rights, benefits or entitlements you may have under the terms or
provisions of any Plan.

 

6.             Successors; Binding Agreement.

 

(i)            Upon your written request, the Company will seek to have any
Successor, by agreement in form and substance satisfactory to you, assent to the
fulfillment by the Company of its obligations under this Agreement. For purposes
of this Agreement, “Successor” shall mean any Person that succeeds to, or has
the practical ability to control (either immediately or with the passage of
time), the Company’s business directly, by merger or consolidation, or
indirectly, by purchase of the Company’s Voting Securities or otherwise;
provided, that if the Company enters into a merger and is the surviving entity
in any merger, you shall not have the right to require the Company to obtain any
assent under this Section 6(i).

 

(ii)           This Agreement shall inure to the benefit of and be enforceable
by your personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If you should die while
any amount would still be payable to you hereunder if you had continued to live,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to your devisee, legatee or other designee or,
if there be no such designee, to your estate.

 

7.             Employee’s Commitment.  You agree that subsequent to your period
of employment with the Company, you will not at any time communicate or disclose
to any unauthorized person, without the written consent of the Company, any
confidential information of the Company or any subsidiary, including any
confidential information concerning their business, affairs, products, suppliers
or customers; it being understood, however, that the obligations of this
Section 7 shall not apply to the extent that such matters (a) are disclosed in
circumstances where you are

 

8

--------------------------------------------------------------------------------


 

legally required to do so or (b) become generally known to and available for use
by the public otherwise than by your wrongful act or omission. You further agree
to the terms of the Restrictive Covenant Agreement attached hereto as Exhibit B,
which are incorporated herein by reference as if a part of this Agreement and
acknowledge that you have entered into such Restrictive Covenant Agreement at
the time of your entry into this Agreement and further acknowledge and agrees
that you will enter into an amendment to such Restrictive Covenant Agreement,
which will modify the non-solicitation covenants contained therein, on the first
business day after January 1, 2008.

 

8.             Survival.  The respective obligations of, and benefits afforded
to, the Company and you as provided in Sections 5, 6(ii), 7 and 12 of this
Agreement shall survive termination of this Agreement.

 

9.             Notice.  For the purposes of this Agreement, notices and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid and addressed, in the
case of the Company, to the address set forth on the first page of this
Agreement or, in the case of the undersigned employee, to the address set forth
below his signature, provided that all notices to the Company shall be directed
to the attention of the Chairman of the Board or President of the Company, with
a copy to the Secretary of the Company, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt.

 

10.           Miscellaneous.  No provision of this Agreement may be modified,
waived or discharged unless such modification, waiver or discharge is agreed to
in a writing signed by you and the Company as authorized by the Board. No waiver
by either party hereto at any time of any breach by the other party hereto of,
or of compliance with, any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time. No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of Oregon.

 

11.           Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

 

12.           Arbitration.  Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Portland, Oregon pursuant to the then-current Comprehensive Arbitration Rules of
the Judicial Arbitration and Mediation Service (JAMS), before one neutral
arbitrator selected in accordance with such rules. Judgment may be entered on
the arbitrators’ award in any court having jurisdiction; provided, however, that
you shall be entitled to seek specific performance of your right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement. The Company shall bear all
costs and expenses arising in connection with any arbitration proceeding
pursuant to this Section 12. Notwithstanding the foregoing, the parties agree
that nothing in this Agreement shall be construed to limit either party’s right
to seek

 

9

--------------------------------------------------------------------------------


 

injunctive relief with any court of appropriate jurisdiction with respect to any
breach of obligation(s) hereunder.

 

13.           Related Agreements.  To the extent that any provision of any other
agreement between the Company or any of its subsidiaries and you shall limit,
qualify or be inconsistent with any provision of this Agreement, then for
purposes of this Agreement, while the same shall remain in force, the provision
of this Agreement shall control and such provision of such other agreement shall
be deemed to have been superseded, and to be of no force or effect, as if such
other agreement had been formally amended to the extent necessary to accomplish
such purpose.

 

14.           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same instrument.

 

If this letter correctly sets forth our agreement on the subject matter hereof,
kindly sign and return to the Company the enclosed copy of this letter which
will then constitute our agreement on this subject.

 

 

Sincerely,

 

 

 

TEKTRONIX, INC.

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

 

Agreed to as of the date set forth above.

 

 

 

 

 

Name:      [Name]

 

 

 

Address:

 

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

[Date]

 

[Name]

[Address]

 

 

Dear              :

 

In connection with the termination of your employment with Tektronix, Inc. or
its successor in interest (the “Company”) on [insert termination date] and
pursuant to the October     , 2007 letter agreement by and between you and
Tektronix, Inc. regarding Change of Control Severance Protection (“October 2007
Agreement”) to which this letter agreement is attached as Exhibit A, you are
eligible to receive the severance benefits set forth in the October 2007
Agreement provided you sign and return this letter agreement to [insert name] by
[insert return date 22 days after receipt of this letter agreement]. By signing
and returning this letter agreement, you will be entering into a binding
agreement with the Company and will be agreeing to the terms and conditions set
forth in the numbered paragraphs below, including the release of claims set
forth in Section 3. Therefore, you are advised to consult with your attorney
before signing this letter agreement and you may take up to twenty-one (21) days
to do so. If you sign this letter agreement, you may change your mind and revoke
your agreement during the seven (7) day period after you have signed it. This
revocation must be in writing and delivered to [insert name] before the close of
business on the seventh (7th) day. If you do not so revoke, this letter
agreement will become a binding agreement between the Company and you upon the
expiration of the seven (7) day revocation period.

 

If you choose not to sign and return this letter agreement by [insert return
date], you shall not receive any severance benefits from the Company. You will,
however, receive payment on [your termination date or other date as required by
state law] for any wages and unused, accrued vacation through the termination
date as required by applicable law. Also, regardless of signing this letter
agreement, you may elect to continue receiving group medical insurance pursuant
to the federal “COBRA” law, 29 U.S.C. § 1161 et seq. All premium costs shall be
paid by you on a monthly basis for as long as, and to the extent that, you
remain eligible for COBRA continuation coverage. You should consult the COBRA
materials to be provided by the Company for details regarding COBRA continuation
benefits. All other benefits, [including life insurance and long-term disability
insurance], will cease upon your termination date in accordance with the plan
documents.

 

Further, any stock rights you may have shall be governed by the terms of the
applicable Stock Plan.

 

If, after reviewing this letter agreement with your attorney, you find that the
terms and conditions are satisfactory to you, you must sign and return this
letter agreement to [insert name] by [insert return date].

 

The following numbered paragraphs set forth the terms and conditions that will
apply if you timely sign and return this letter agreement and do not revoke it
within the seven (7) day period:

 

1.             Termination Date - Your effective date of termination from the
Company is                                       (the “Termination Date”).

 

2.             Description of Severance Benefits - The severance benefits to be
paid to you if you timely sign and return this letter agreement are set forth in
the October 2007 Agreement

 

11

--------------------------------------------------------------------------------


 

to which this letter agreement is attached as attached as Exhibit A (the
“Severance Benefits”).

 

3.             Release - In consideration of the payment of the Severance
Benefits, which you acknowledge you would not otherwise be entitled to receive,
you hereby fully, forever, irrevocably and unconditionally release and discharge
the Company, its officers, directors, stockholders, corporate affiliates,
subsidiaries, parent companies, agents and employees (each in their individual
and corporate capacities) (hereinafter, the “Released Parties”) from any and all
claims, charges, complaints, demands, actions, causes of action, suits, rights,
debts, sums of money, costs, accounts, reckonings, covenants, contracts,
agreements, promises, omissions, damages, obligations, liabilities, and expenses
(including attorneys’ fees and costs), of every kind and nature that you ever
had or now have against the Released Parties, including, but not limited to, all
claims arising out of your employment with and/or separation from the Company,
including, but not limited to, all employment discrimination claims under Title
VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the Americans
with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., the Family and Medical
Leave Act, 29 U.S.C. § 2601 et seq., the Age Discrimination in Employment Act,
29 U.S.C. § 621 et seq., the Rehabilitation Act of 1973, 29 U.S.C. § 701 et
seq., all Oregon laws prohibiting employment discrimination, including but not
limited to ORS Section 659 and 659a), the District of Columbia Human Rights Act
of 1977, D.C. Code Ann. § 2-1401 et seq., D.C. Code Ann. § 7-1005 (D.C. law
prohibiting employment discrimination), all as amended, and all claims arising
out of the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq. and the Employee
Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq., all
as amended, and all common law claims including, but not limited to, actions in
tort, defamation and breach of contract, all claims to any non-vested ownership
interest in the Company, contractual or otherwise, including, but not limited
to, claims to stock or stock options, and any claim or damage arising out of
your employment with and/or separation from the Company (including a claim for
retaliation) under any common law theory or any federal, state or local statute
or ordinance not expressly referenced above. Excepted from this release is any
claim or right which cannot be waived by law, including claims arising after the
date of this Agreement, including any rights to vested retirement benefits,
claims for unemployment benefits, or claims relating to the enforceability of
this release under the Older Workers’ Benefit Protection Act. The Parties
intend  this release as set forth in this Section 3 to be general and
comprehensive in nature and to release all claims and potential claims by you to
the maximum extent permitted by law.

 

4.             Covenant Not to Sue.  You represent and warrant that you have not
filed or otherwise initiated any proceeding, complaint, charge, or lawsuit with
any court, government agency, or other entity relating to any claims being
released by you under this Agreement, and that you shall not file or initiate
any such proceeding, complaint, charge or lawsuit at any time hereafter relating
to any claims being released by you. If you fail to comply with this Section 4
by filing or initiating a proceeding, complaint, charge, or lawsuit, you shall
immediately withdraw such proceeding, complaint, charge or lawsuit, and shall
pay all of the Company’s costs in defending against that proceeding, complaint,
charge, or lawsuit, including without limitation, reasonable attorneys’ fees, 
provided, however, that nothing in this letter agreement prevents you from
filing, cooperating with, or participating in any proceeding before the EEOC or
a state Fair Employment Practices Agency (except that you acknowledge and agree
that you shall not be able to recover any monetary benefits in connection with
any such claim, charge, lawsuit, or proceeding). This Section 4 shall

 

12

--------------------------------------------------------------------------------


 

not apply to a claim by you which challenges the validity of your waiver and
release of a claim under the Age Discrimination in Employment Act.

 

5.             Non-Disclosure, Non-Competition, and Non-Solicitation - You
acknowledge and reaffirm your continuing obligations under the Noncompetition
Agreement which you executed for the benefit of the Company and which remains in
full force and effect, including without limitation your obligations of
non-disclosure, non-competition, non-disparagement and non-solicitation.

 

6.             Return of Company Property - You confirm that you have returned
to the Company in good working order all keys, files, records (and copies
thereof), equipment (including, but not limited to, computer hardware, software
and printers, wireless handheld devices, cellular phones and pagers), Company
identification, Company vehicles, Company confidential and proprietary
information, and any other Company-owned property in your possession or control
and have left intact all electronic Company documents, including, but not
limited to, those that you developed or helped to develop during your
employment. You further confirm that you have cancelled all accounts for your
benefit, if any, in the Company’s name, including, but not limited to, credit
cards, telephone charge cards, cellular phone and/or pager accounts and computer
accounts.

 

7.             Business Expenses and Compensation - You acknowledge that you
have been reimbursed by the Company for all business expenses incurred in
conjunction with the performance of your employment and that no other
reimbursements are owed to you. You further acknowledge that you have received
payment in full for all services rendered in conjunction with your employment by
the Company and that no other compensation is owed to you.

 

8.             Non-Disparagement - You understand and agree that as a condition
for payment to you of the Severance Benefits herein provided, you shall not make
any false, disparaging or derogatory statements to any media outlet, industry
group, financial institution or current or former employee, consultant, client
or customer of the Company or any other entity or person regarding the Company
or any of its directors, officers, employees, agents or representatives or about
the Company’s business affairs and financial condition

 

9.             Amendment - This letter agreement shall be binding upon the
parties and may not be modified in any manner, except by an instrument in
writing of concurrent or subsequent date signed by duly authorized
representatives of the parties hereto. This letter agreement is binding upon and
shall inure to the benefit of the parties and their respective agents, assigns,
heirs, executors, successors and administrators.

 

10.           Waiver of Rights - No delay or omission by the Company in
exercising any right under this letter agreement shall operate as a waiver of
that or any other right. A waiver or consent given by the Company on any one
occasion shall be effective only in that instance and shall not be construed as
a bar to or waiver of any right on any other occasion.

 

11.           Validity - Should any provision of this letter agreement be
declared or be determined by any court of competent jurisdiction to be illegal
or invalid, the validity of the remaining parts, terms or provisions shall not
be affected thereby and said illegal or invalid part, term or provision shall be
deemed not to be a part of this letter agreement.

 

13

--------------------------------------------------------------------------------


 

12.           Confidentiality - You understand and agree that, as a condition
for payment to you of the Severance Benefits, the terms and contents of this
letter agreement, and the contents of the negotiations and discussions resulting
in this letter agreement, shall be maintained as confidential by you and your
agents, representatives and family members and shall not be disclosed except to
the extent required by federal or state law or as otherwise agreed to in writing
by the Company.

 

13.           Nature of Agreement - You understand and agree that this letter
agreement is a severance agreement and does not constitute an admission of
liability or wrongdoing on the part of the Company.

 

14.           Acknowledgments - You acknowledge that you have been given at
least twenty-one (21) days to consider this letter agreement, including
Attachment A, and that the Company advised you to consult with an attorney of
your own choosing prior to signing this letter agreement. You understand that
you may revoke this letter agreement for a period of seven (7) days after you
sign this letter agreement by sending a notice of revocation to [insert name],
and that this letter agreement shall not be effective or enforceable until the
expiration of this seven (7) day revocation period.

 

15.           Voluntary Assent - You affirm that no other promises or agreements
of any kind have been made to or with you by any person or entity whatsoever to
cause you to sign this letter agreement, and that you fully understand the
meaning and intent of this letter agreement. You state and represent that you
have had an opportunity to discuss fully and review the terms of this letter
agreement with an attorney. You further state and represent that you have
carefully read this letter agreement, including Attachment A, understand the
contents herein, freely and voluntarily assent to all of the terms and
conditions hereof, and sign your name of your own free act.

 

16.           Applicable Law - This letter agreement shall be interpreted and
construed by the laws of the District of Columbia, without regard to conflict of
laws provisions. You hereby irrevocably submit to and acknowledge and recognize
the jurisdiction of the courts of the District of Columbia, or if appropriate, a
federal court located in the District of Columbia (which courts, for purposes of
this letter agreement, are the only courts of competent jurisdiction), over any
suit, action or other proceeding arising out of, under or in connection with
this letter agreement or the subject matter hereof.

 

17.           Entire Agreement - This letter agreement contains and constitutes
the entire understanding and agreement between the parties hereto with respect
to your Severance Benefits and the settlement of claims against the Company and
cancels all previous oral and written negotiations, agreements and commitments
in connection therewith. Nothing in this paragraph, however, shall modify,
cancel or supersede your obligations set forth in Section 5 herein.

 

Good luck to you in your future endeavors. If you have any questions about the
matters covered in this letter agreement, please call [insert name] at [insert
phone number].

 

 

Very truly yours,

 

 

 

 

 

By:

 

 

 

 

[Name and title]

 

 

 

14

--------------------------------------------------------------------------------


 

I hereby agree to the terms and conditions set forth above. I have been given at
least twenty-one (21) days to consider this letter agreement and I have chosen
to execute this on the date below. I intend that this letter agreement becomes a
binding agreement between the Company and me if I do not revoke my acceptance
within seven (7) days.

 

 

 

Date

 

[Employee name]

 

 

To be returned by [insert return date].

 

15

--------------------------------------------------------------------------------


 

EXHIBIT B

 

NONCOMPETITION AGREEMENT

 

Tektronix, Inc., an Oregon corporation headquartered at 14200 SW Karl Braun
Drive, Beaverton, Oregon 97077 and XXXXXXX who resides at XXXXXXXXX (“the
Associate”) agree as follows (in this Agreement, Tektronix, Inc. and it
subsidiaries, as applicable, are referred to as the “Company” or “Tektronix”):

 

1.             Noncompetition and Nonsolicitation.

 

(a)           During the Associate’s employment with the Company, the Associate
shall not directly or indirectly: (A) perform services of any nature or in any
capacity whatsoever for any business, person, or entity which is engaged in
product lines which compete with and/or which is in competition with Tektronix
or any subsidiary of Tektronix; (B) engage in any product lines which compete
with Tektronix or any subsidiary of Tektronix; (C) except on behalf of Tektronix
or any subsidiary of Tektronix, sell, offer to sell or solicit any orders for
the purchase of any products and/or services which are the same as or similar to
those sold by Tektronix or any subsidiary of Tektronix, to or from any customer,
person or entity; or (D) otherwise perform any services, sell any products or
engage in any activities in any capacity whatsoever which are in competition
with Tektronix or any subsidiary of Tektronix.

 

(b)           For a 12-month period following the termination of the Associate’s
employment with the Company, whether the termination is voluntary or
involuntary, the Associate will not, directly or indirectly, on behalf of
himself or herself or for any entity, business or person other than, Tektronix
or any subsidiary of Tektronix:

 

(A)          compete with Tektronix anywhere in the United States or anywhere
else in the world where Tektronix does business (the “Restricted Area”), or

 

 (i)           accept employment (as a director, officer, employee, independent
contractor, representative, consultant, member or otherwise) with a business,
entity (including without limitation any business or entity started by the
Associate) or person that competes directly or indirectly with any product or
service of the Company within the Restricted Area,

 

(ii)           provide any services similar to the services the Associate
provided to or on behalf of the Company, or any other advice or consulting
services, to a business, entity (including without limitation any business or
entity started by the Associate) or person that competes directly or indirectly
with any product or service of the Company within the Restricted Area, or

 

(iii)          invest in or otherwise hold any interest in (except for passive
ownership of up to 3% of the outstanding capital stock of any publicly traded
corporation, so long as the Associate complies with clauses (i) and (ii) above),
a business, entity (including without limitation any business or entity started
by the Associate) or person that competes

 

16

--------------------------------------------------------------------------------


 

directly or indirectly with any product or service of the Company within the
Restricted Area.

 

(B)           sell, offer to sell, or solicit any orders for the purchase of, to
or from any customer, any products and/or services similar to those upon which
or with which the Associate worked, or about which the Associate acquired
knowledge, while employed by Tektronix. For purposes of this Agreement, the term
“customer” means any person, business or entity, or any person, business, or
entity subject to the control of any such person, business or entity, that
during the 24 months immediately preceding termination of Associate’s employment
with the Company: (i) sought, inquired about, or purchased any products or
services of the Company ; (ii) contacted Tektronix for the purpose of seeking or
purchasing any products or services of Tektronix; (iii) was contacted by
Tektronix for the purpose of selling its products or services; and/or (iv)
received a written and/or verbal sales proposal from Tektronix.

 

(C)           use, incorporate or otherwise create any business entity or
organization or domain name using, any name confusingly similar to the name of
Tektronix or of any subsidiary of Tektronix, or any other name under which any
of those entities does business.

 

2.             Nonpiracy. During the Associate’s employment and for a 12-month
period following the termination of the Associate’s employment with the Company,
whether the termination is voluntary or involuntary, the Associate will not
directly or indirectly, on behalf of himself or herself, or for any other
entity, business, or person:

 

 (1)          hire, entice, induce, solicit or attempt to hire, entice, induce
or solicit any employee of the Company or any affiliate of the Company to leave
the Company’s employ (or the employ of any affiliate of the Company, as
applicable) or cause any employee of the Company (or of any affiliate of the
Company) to become employed in any business that is directly or indirectly
competitive with the Company (or such affiliate) for any reason whatsoever,

 

(2)           assist or encourage in any manner, including without limitation
through the providing of advice or information, any employee of the Company to
leave the Company’s employ (or the employ of any affiliate of the Company, as
applicable), or

 

(3)           suggest or recommend in any manner, including through the
providing of advice or information, that any business, person or entity hire,
entice, induce, solicit, cause or attempt to hire, entice, induce or solicit or
cause any employee of the Company to leave the Company’s employ (or the employ
of any affiliate of the Company, as applicable).

 

 For purposes of this Agreement, the term “employee of the Company” shall
include each person who as of the date of termination of the Associate’s
employment is, or at any time within the 6-month period preceding such date was,
(1) employed by Tektronix or any of its affiliates whether on a full-time or
part-time basis, or (2) providing full-time services to, or working as an
independent contractor for, Tektronix or any of its affiliates.

 

17

--------------------------------------------------------------------------------


 

3.             Nondisclosure.

 

(a)           The Associate agrees with the Company that he or she will not at
any time during the Associate’s employment by the Company or at any time after
any termination of said employment, whether it be voluntary or involuntary,
except in performing his or her employment duties to the Company or any
affiliate of the Company under this Agreement, directly or indirectly, use,
disclose, or publish, or knowingly or negligently permit others not so
authorized to use, disclose, or publish, (1) any information, data or other
assets or property of the Company or any of its affiliates, in whatever form,
including without limitation any information relating to any current or former
employee of the Company, or (2) without limiting the foregoing, any Confidential
Information that the Associate may learn or become aware of, or may have learned
or become aware of, because of the Associate’s prior or continuing employment,
ownership, or association with the Company or any predecessors or affiliates
thereof, or use, or knowingly or negligently permit others not so authorized to
use, any such information in a manner detrimental to the interests of the
Company or any affiliates thereof.

 

(b)           The Associate agrees not to use in working for the Company or any
of its affiliates and not to disclose to the Company or any affiliate thereof
any trade secrets or other information the Associate does not have the right to
use or disclose and that the Company and its affiliates are not free to use
without liability of any kind. The Associate agrees to inform the Company
promptly in writing of any patents, copyrights, trademarks, or other proprietary
or intellectual property rights known to the Associate that the Company or any
of its affiliates might violate because of information provided by the
Associate.

 

(c)           The Associate confirms that all assets and properties of the
Company and its affiliates, including without limitation Confidential
Information, is and must remain the exclusive property of the Company or the
relevant affiliate thereof. All such assets and property, including without
limitation all office equipment (including computers) the Associate receives
from the Company or any affiliate thereof in the course of the Associate’s
employment and all business records, business papers, and business documents the
Associate keeps or creates, whether on digital media or otherwise, in the course
of the Associate’s employment relating to the Company or any affiliate thereof,
must be and remain the assets and property of the Company or the relevant
affiliate. Upon the termination of the Associate’s employment with the Company,
whether it be voluntary or involuntary, whenever that termination of employment
may occur, or upon the Company’s request at any time, the Associate must
promptly deliver to the Company or to the relevant affiliate all such assets and
property, including without limitation any such office equipment (including
computers) and any Confidential Information or other records or documents
(written or otherwise), and any copies, excerpts, summaries or compilations of
the foregoing, made by the Associate or that came into the Associate’s
possession during the Associate’s employment. The Associate agrees that he or
she will not retain any such assets or property, including without limitation
copies, excerpts, summaries, or compilations of the foregoing information,
records and documents.

 

(d)           “Confidential Information” includes, without limitation, any
matters protected under the Uniform Trade Secrets Act and any information that
neither the Company nor any of its affiliates has previously disclosed to the
public with respect to the present or future business of the Company or of any
of its affiliates, any other confidential or proprietary information of the
Company or any of its affiliates, and any other information not generally known
outside the Company and its affiliates that may be of value to the Company or
any of its affiliates, but excludes any information already properly in the
public domain. “Confidential Information” also

 

18

--------------------------------------------------------------------------------


 

includes, without limitation, confidential and proprietary information and trade
secrets that third parties entrust to the Company or any of its affiliates in
confidence.

 

(e)           The Associate understands and agrees that the rights and
obligations set forth in this Nondisclosure section will continue indefinitely
and will survive termination of the Associate’s employment with the Company.

 

4.             Enforceability.  It is the intention of the parties that the
provisions of the restrictive covenants herein shall be enforceable to the
fullest extent permissible under applicable law, but the unenforceability (or
modification to conform to such law) of any provision or provisions hereof shall
not render unenforceable, or impair, the remainder thereof. If any provision or
provisions hereof shall be deemed invalid or unenforceable, either in whole or
in part, this Agreement shall be deemed amended to delete or modify, as
necessary, the offending provision or provisions and to alter the bounds thereof
in order to render it valid and enforceable.

 

5.             Damages and Relief.  The Associate acknowledges and agrees that
damages are an inadequate remedy for any breach of the terms and conditions set
forth in Sections 1, 2, 3 and 10 of this Agreement and agrees that in the event
of a breach of such paragraphs, the Company may, with or without pursuing any
remedy for damages, immediately obtain and enforce an ex parte, preliminary and
permanent injunction prohibiting the Associate from violating this policy.
Further, in any civil action brought for a breach of this Agreement, the Company
shall be entitled to recover from the Associate all reasonable attorneys’ fees,
litigation expenses, and costs incurred by the Company if the Company prevails
in that action.

 

6.             Consideration.  The Associate acknowledges and agrees that this
Agreement is supported by his or her employment by the Company and by the
Company’s covenants as set forth in the October   , 2007 letter agreement by and
between you and the Company regarding Change of Control Severance Protection.
The Associate further agrees that such consideration is fair, reasonable and
enforceable to its full extent; that the Associate was given adequate time to
consider this Agreement; that the Company has an important and legitimate
business interest that it is seeking to protect with this Agreement; and that
enforcement of this Agreement would not interfere with the interests of the
public.

 

7.             Governing Law.  This Agreement shall be governed by and construed
in accordance with the substantive laws of the State of Oregon without regard
for the choice of law provisions thereof.

 

8.             Amendment and Waiver; Entire Agreement.  This Agreement shall not
be amended except by a written instrument hereafter signed by the Company and
the Associate. The failure of the Company to enforce, or delay in enforcing, any
term of this Agreement shall not constitute a waiver of any rights or deprive
the Company of the right to insist thereafter upon strict adherence to that or
any other term of this Agreement, nor shall a waiver of any breach of this
Agreement constitute a waiver of any preceding or succeeding breach. No waiver
of a right under any provision of this Agreement shall be binding on the Company
unless made in writing and signed by the President of the Company. This
Agreement contains the entire understanding of Tektronix and the Associate
relating to the subject matter hereof and supersedes all prior agreements and
understandings relating to the subject matter hereof between the Associate on
the one hand and Tektronix and/or any current or former subsidiary of Tektronix
on the other hand, including without limitation any similar agreement entered
into prior to the date hereof

 

19

--------------------------------------------------------------------------------


 

between the Associate on the one hand and Tektronix and/or any current or former
subsidiary of Tektronix on the other hand.

 

9.             Successors and Assigns.  This Agreement shall be binding upon the
Associate and his/her heirs, successors, assigns and personal representatives,
and inure to the benefit of the Company, its successors and its assigns. The
Associate may not assign any rights or duties under this Agreement; the Company
may assign any or all of its rights and/or duties herein to any subsidiary or
subsidiaries of the Company. The term “affiliate,” when used herein, shall not
include any officers or directors of the Company.

 

10.           Nondisparagement.  The Associate agrees that except as required
under the law, the Associate will refrain from making derogatory or disparaging
written or oral comments regarding the Company, any of its affiliates or any of
their respective products, services or personnel.

 

11.           Acknowledgment of Understanding; Livelihood.  The Associate
acknowledges that s/he has read this Agreement in its entirety and understands
all of its terms and conditions, that s/he has had the opportunity to consult
with legal counsel of his/her choice regarding his/her agreement to the
provisions contained herein, that s/he is entering into this Agreement of
his/her own free will, without coercion from any source, and that s/he agrees to
abide by all of the terms and conditions herein contained. The Associate further
acknowledges that in consideration of the Associate’s right to terminate his/her
employment with the Company at any time for any reason, Associate agrees that
s/he is employed by the Company on an at-will basis. Nothing contained in this
Agreement or elsewhere shall be construed as limiting the effect of this
paragraph. The Associate acknowledges that Associate’s knowledge, skills and
abilities are sufficient to enable the Associate, in the event of the
termination of employment with the Company, to earn a satisfactory livelihood
without violating this Agreement.

 

Associate:

 

 

Date:

 

 

 

 

 

 

Print Name;

 

 

 

 

 

 

Tektronix, Inc.:

By:

 

 

Date:

 

 

 

 

 

 

Name:

 

 

 

 

20

--------------------------------------------------------------------------------